DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for U.S. Provisional Patent Application No. 62/666,160, filed on May 3, 2018.

Response to Amendment
The amendments filed on April 22, 2021 have been entered.
Claims 1, 8, and 15 have been amended.

Response to Arguments
Applicant’s arguments filed on April 22, 2021 have been considered but are moot in view of the new grounds of rejection.














Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 
Claims 1-4, 6-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et al. (Pub. No. US 2016/0337426), hereinafter Shribman, in view of Kanojia et al. (Pub. No. US 2012/0297423), hereinafter Kanojia, and in view of Fredinburg et al. (Pub. No. US 2014/0358668), hereinafter Fredinburg.

Claim 1. 	Shribman discloses a rendering stream distributor controller (i.e., server) for use with a plurality of content sources (i.e., content items) (Parag. [0314]; (The art teaches a server, which is a part of a Content Distribution Network (CDN), for streaming multiple content items to client device over the Internet)), 
a HTML code repository (Parag. [0039] and Parag. [0308]; (The art teaches that rendering of the resources to a user includes executing tags according to a markup language (e.g. , 
a plurality of video rendering engines (i.e., web browsers) and a distribution network (i.e., Internet) (Parag. [0042] lines 9-12 and Parag. [0125], Parag. [0303], and Parag. [0314] lines 2-3; (The art teaches that web browsers read HTML files and render them into visible or audible webpages. The art also teaches that the web browser comprises a media player, and the resource includes streaming media data that includes digital video data, and the rendering of the resource to the user includes playing the streaming media data by the media player. Further, the art teaches that the server streams content items to a client over the Internet)), 
the plurality of content sources (i.e., content items) being operable to provide a plurality of respective sets of HTML content data (i.e., HTML files) (Parag. [0031] lines 17-21 and Parag. [0314]; (The art teaches the server is for streaming multiple content items to the client device. The art also teaches that the server provides resources such as HTML files)),
the HTML code repository being operable to provide a plurality of sets of HTML code (Parag. [0039] and Parag. [0308]; (The art teaches that rendering of the resources to a user includes executing tags according to a markup language (e.g. HTML), which represent instructions contained in a non-transitory computer-readable medium. The art also teaches that a Markup Language (e.g. HTML) is a set of tags and a set of rules for creating tags that can be embedded in digital text in order to facilitate automated processing, including editing and formatting for display; and instructions are expressed directly by tags; (i.e., by executing the tags)),                     
each set operable to instruct a respective video rendering engine to provide a desired MPEG transport stream from content received from a respective one of the plurality of content sources (Parag. [0306-0309]; (The art teaches that rendering of the resources to a user includes executing tags according to a markup language (e.g. HTML), which represent instructions contained in a non-transitory computer-readable medium. The art teaches sending a request for the resource to the server (i.e., from the client device) using the resource identifier, and receiving the resource from the server in response to the request. The art teaches rendering , 
each of the plurality of video rendering engines (i.e., web browsers) being operable to obtain: 
a respective one of the plurality of sets of HTML content data (Parag. [0042] and Parag. [0303]; (The art teaches that web browsers (i.e., rendering engine) read HTML files (i.e., HTML content data) and render them into visible or audible web pages. The art also teaches that the web browser comprises a media player, and the resource includes streaming media data that includes digital video data, and the rendering of the resource to the user includes playing the streaming media data by the media player)), 
a respective one of the plurality of sets of HTML code (Parag. [0042]; (The art teaches that the browsers uses the HTML tags and scripts to interpret the content of a page (i.e., receives the tags)), and 
to output a respective MPEG transport stream onto the distribution network (Parag. [0303] and Parag. [0309]; (The art teaches that the web browser comprises a media player, and the resource includes streaming media data that includes digital video data, and the rendering of the resource to the user includes playing the streaming media data by the media player. The art also teaches that the streaming media data is a digital video data that is a format based on MPEG)), 
said rendering stream distributor controller comprising: 
an outbound IP address inventory system having a plurality of outbound IP addresses stored therein (Parag. [0182]; (The art teaches a DHCP server typically used by network elements for requesting Internet Protocol, such as IP address, which is based on client-server model. A DHCP server manages a pool of IP addresses (i.e., IP address inventory system))); 
a video rendering engine and network elements inventory system having stored therein, a plurality of HTML content identification data associated with the respective plurality of respective sets of HTML content data (Parag. [0031] lines 17-21 and Parag. [0311]; (The art teaches that a client submits an HTTP request message to the server that ; and 
a rendering stream controller (Parag. [0263]; (The art teaches a client device (i.e., rendering stream controller) comprising a web browser, wherein a media player is part of the web browser. The steps of the of the client device are performed by executing one or more processors)), 
wherein said rendering stream controller (i.e., client device) is operable to provide a stream instruction (i.e., using a processor), based on one of the plurality of outbound IP addresses, one of the plurality of HTML content identification data, and one of the plurality of sets of HTML code so as to instruct one of the plurality of video rendering engines to output an MPEG transport stream (Parag. [0306] and Parag. [0309]; (The art teaches that a resource identifier is a Uniform Resource Identifier (URI), Uniform Resource Locator (URL), Uniform Resource Number (URN), or an IP address. The art teaches sending a request for the resource to the server (i.e., from the client device) using the resource identifier, and receiving the resource from the server in response to the request. The art teaches rendering of one of resources to a user includes tags according to a markup language, and the embedding of one of the resource identifiers includes forming and embedding a tag that includes respective resource identifier. The art also teaches that the streaming media data is a digital video data that is a format based on MPEG)).  
Shribman doesn’t explicitly disclose each set operable to instruct a respective video rendering engine to encode at least one said respective set of HTML content data received from a respective one of the plurality of content sources into a MPEG transport stream, and in a desired visual arrangement in the MPEG transport stream independent of desired visual arrangements instructed by other ones of said plurality of sets of HTML code.
 to encode at least one said respective set of HTML content data received from a respective one of the plurality of content sources into a MPEG transport stream (Parag. [0006], Parag. [0010], Parag. [0101-0103]; (The art teaches enabling users to control and direct video from the streaming video sources. User interface content displayed on control devices, including the lists of available video, is mirrored to the target devices, such as by converting HTML data to a streaming video format that is then streamed to the target devices. The application server generates HTML webpages that are rendered by browser application program that run on the control device. This HTML data are also transmitted to the target device and rendered by a browser application program that similarly runs on the target device.  The HTML data, which are sent to the control device to be rendered by a browser running on the control device, are also sent to a virtual browser within the system that runs on the application server or streaming server, for example. The virtual browser receives the HTML data from the application server, renders the HTML data and then generates an MPEG 4 encoded video stream. This video stream is sent to the streaming server and then streamed to the target device. In this way, the target device does not need to have a browser that can render HTML data. It only needs to have the ability to render MPEG 4 video, which can be provided by a standard video player running on the television or a streaming media device connected to the television. The target device simply does not know the difference between MPEG-4 video of a streamed program and the MPEG 4 video that results from rendering the HTML data by the virtual browser. This allows user interface mirroring even when the target device lacks the ability to render the user interface from HTML data)).  
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Shribman to incorporate the teaching of Kanojia. This would be convenient to allow user interface mirroring even when the target device lacks the ability to render the user interface from HTML data (Parag. [0103]).
		Fredinburg discloses that the data content is provided in a desired visual arrangement in the MPEG transport stream independent of desired visual arrangements instructed by other ones of said plurality of sets of HTML code (Parag. [0006], Parag. [0037], and Parag. [0054]; (The art teaches that the actions of deploying a first arrangement of supplemental content items across one or more ad slots of a webpage, determining one or more interactions in relation .
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Shribman in view Kanojia to incorporate the teaching of Fredinburg. This would be convenient to increase user attention across all areas of a webpage (Parag. [0030]).

Claim 2. 	Shribman in view of Kanojia and Fredinburg discloses the rendering stream distributor controller of claim 1, 
Shribman further discloses wherein said rendering stream controller (i.e., client device) is further operable to generate a second stream instruction (i.e., using a processor) based on a second one of the plurality of outbound IP addresses, a second one of the plurality of HTML content identification data and a second one of the plurality of HTML identification data so as to instruct a second one of the plurality of video rendering engines to output a second MPEG transport stream (Parag. [0260] and Parag. [0309]; (The art teaches that for streaming content to a client device over the Internet, the content is identified by a content identifier, and comprises first and second distinct parts associated with a provider server. A first content server storing a first copy of the content and identified by a first server identifier, and a second content server (i.e., the second server would have a different IP address (Second IP address)) storing a second copy of the content and identified by a second server identifier (i.e., second content identification data). When the client device sends a request for the content to the provider server, the provider server sends a list, comprising a first and a second sources identifiers, to the client device. After receiving the first streaming from the first content server, the client device sends a request (i.e., generate a second stream instruction) for the second content part to the second content server (i.e., the request would include a second IP address associated with the second server) using the second server identifier, and streaming, to the client device, the second content part from the second content server, and playing, by media player at the client device, the first and the second content parts. The art also teaches that the streaming media data is a digital video data that is a format based on MPEG)).  

Claim 3. 	Shribman in view of Kanojia and Fredinburg discloses the rendering stream distributor controller of claim 2, 
Shribman further discloses wherein said rendering stream controller (i.e., client device) comprises a life-cycle manager (i.e., processor) operable to generate a start stream instruction and to generate a stop stream instruction, the start stream instruction being operable to instruct the 19one of the plurality of video rendering engines to start outputting of the MPEG transport stream, the stop stream instruction being operable to instruct the one of the plurality of video rendering engines to stop outputting of the MPEG transport stream based on the stop stream instruction (Parag. [0303], Parag. [0309], Parag. [0397] lines 1-6, and Fig. 8; (The art teaches that HTML tags include a first tag as the start tag (i.e., start stream instruction), and a second tag as the end tag (i.e., stop stream instruction) (they are also called opening tags and closing tags); and web browsers (i.e., within the client device) read HTML files and render them into visible or audible web page, and browsers uses the HTML tags and scripts to interpret the content of the page. The art also teaches that the web browser comprises a media player, and the resource includes streaming media data that includes digital video data, and the rendering of the resource to the user includes playing the streaming media data by the media player. The art also teaches that the streaming media data is a digital video data that is a format based on MPEG. Further, the art teaches that content requested by the client device (i.e., from the provider server) are partitioned into multiple parts; and when the content to be received and played is a single video file, such as a movie; in such case each part includes a starting point and an ending point, and the combination of all parts, the starting and the ending points of the video to be displayed are indicated)).  

Claim 4. 	Shribman in view of Kanojia and Fredinburg discloses the rendering stream distributor controller of claim 3,   
Shribman further discloses wherein said rendering stream controller (i.e., client device) further comprises a scheduled restart controller (i.e. processor) operable to generate a restart instruction that is operable to instruct the video rendering engine to restart outputting of a stopped MPEG transport stream (Parag. [0224] and Parag. [0309]; (The art teaches that when streaming a video (i.e., using a media player within the web browser on the client device), the user is provided functionalities such as resuming after temporarily stopping the video (i.e., restart outputting of a stopped video). The art also teaches that the streaming media data is a digital video data that is a format based on MPEG)).  

Claim 6 is taught by Shribman in view of Kanojia and Fredinburg as described for claim 3.

Claim 7 is taught by Shribman in view of Kanojia and Fredinburg as described for claim 4.
Claim 8. 	Shribman discloses a method comprising: 
providing, via a plurality of content sources (i.e., content items), a plurality of respective sets of HTML content data (i.e., HTML files) (Parag. [0031] lines 17-21 and Parag. [0314]; (The art teaches the server is for streaming multiple content items to the client device. The art also teaches that the server provides resources such as HTML files)); 
providing, via a HTML code repository, a plurality of sets of HTML code (Parag. [0039] and Parag. [0308]; (The art teaches that rendering of the resources to a user includes executing tags according to a markup language (e.g. HTML), which represent instructions contained in a non-transitory computer-readable medium. The art also teaches that a Markup Language (e.g. HTML) is a set of tags and a set of rules for creating tags that can be embedded in digital text in order to facilitate automated processing, including editing and formatting for display; and instructions are expressed directly by tags; (i.e., by executing the tags)); 
storing, into an outbound IP address inventory system, a plurality of outbound IP addresses (Parag. [0182]; (The art teaches a DHCP server typically used by network elements for requesting Internet Protocol, such as IP address, which is based on client-server model. A DHCP server manages a pool of IP addresses (i.e., IP address inventory system)));  
20storing, into a video rendering engine and network elements inventory system, a plurality of HTML content identification data associated with the respective plurality of respective sets of HTML content data (Parag. [0031] lines 17-21 and Parag. [0311]; (The art teaches that a client submits an HTTP request message to the server that provides resources such as HTML files. The art also teaches obtaining and using, by a web browser (i.e., rendering engine), a resource that is identified by a resource identifier (i.e., content identification data) and stored in a server, and the web browser is adapted for executing instructions in a markup language form (i.e., HTML) and it stores in a cache memory received data. The art also teaches that a copy of the resource is stored by the web browser in the cache memory, and embedding the resource identifier (i.e., content identification data) in the markup language instructions, whereby the web browser fetches the resource from the cache memory using the resource identifier upon rendering the resource to a user)); 
providing, via a rendering stream controller (i.e., client device), a stream instruction (i.e., using a processor) based on one of the plurality of outbound IP addresses, one of the plurality of HTML content identification data, and one of the plurality of sets of HTML code so as to instruct one of the plurality of video rendering engines to output an MPEG transport stream from content received from a respective one of the plurality of content sources, (Parag. [0306] and Parag. [0309]; (The art teaches that a resource identifier is a Uniform Resource Identifier (URI), Uniform Resource Locator (URL), Uniform Resource Number (URN), or an IP address. The art teaches sending a request for the resource to the server (i.e., from the client device) using the resource identifier, and receiving the resource from the server in response to the request. The art teaches rendering of one of resources to a user includes tags according to a markup language, and the embedding of one of the resource identifiers includes forming and embedding a tag that includes respective resource identifier. The art also teaches that the streaming media data is a digital video data that is a format based on MPEG)); 
obtaining, via the one of a plurality of video rendering engines, the one of the plurality of sets of HTML content data (Parag. [0042] and Parag. [0303]; (The art teaches that web browsers (i.e., rendering engine) read HTML files (i.e., HTML content data) and render them into visible or audible web pages. The art also teaches that the web browser comprises a media player, and the resource includes streaming media data that includes digital video data, and the rendering of the resource to the user includes playing the streaming media data by the media player)); 
obtaining, via the one of the plurality of video rendering engines, the one of the plurality of sets of HTML code (Parag. [0042]; (The art teaches that the browsers (i.e., rendering engine) uses the HTML tags and scripts to interpret the content of a page (i.e., receives the tags))); 
outputting, via the one of the plurality of video rendering engines, an MPEG transport stream onto the distribution network (Parag. [0303] and Parag. [0309]; (The art teaches that the web browser comprises a media player, and the resource includes streaming media data that includes digital video data, and the rendering of the resource to the user includes playing the streaming media data by the media player. The art also teaches that the streaming media data is a digital video data that is a format based on MPEG)). 
Shribman doesn’t explicitly disclose instruct one of the plurality of video rendering engines to encode at least one said respective set of HTML content data received from a respective one of the plurality of content sources into a MPEG transport stream, and in a desired visual arrangement in the MPEG transport stream instructed by respective one of the plurality of sets of HTML code, independent of desired visual arrangements instructed by other ones of said plurality of sets of HTML code.
		However, Kanojia discloses instruct one of the plurality of video rendering engines to encode at least one said respective set of HTML content data received from a respective one of the plurality of content sources into a MPEG transport stream (Parag. [0006], Parag. [0010], Parag. [0101-0103]; (The art teaches enabling users to control and direct video from the streaming video sources. User interface content displayed on control devices, including the lists of available video, is mirrored to the target devices, such as by converting HTML data to a streaming video format that is then streamed to the target devices. The application server generates HTML webpages that are rendered by browser application program that run on the control device. This HTML data are also transmitted to the target device and rendered by a browser application program that similarly runs on the target device.  The HTML data, which are sent to the control device to be rendered by a browser running on the control device, are also sent to a virtual browser within the system that runs on the application server or streaming server, for example. The virtual browser receives the HTML data from the application server, renders the HTML data and then generates an MPEG 4 encoded video stream. This video stream is sent to the streaming server and then streamed to the target device. In this way, the target device does not need to have a browser that can render HTML data. It only needs to have the ability to render MPEG 4 video, which can be provided by a standard video player running on the television or a streaming media device connected to the television. The target device simply does not know the difference between MPEG-4 video of a streamed program and the MPEG 4 video that results from rendering the HTML data by the virtual browser. This allows user interface mirroring even when the target device lacks the ability to render the user interface from HTML data)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Shribman to incorporate the teaching of Kanojia. This would be convenient to allow user interface mirroring even when the target device lacks the ability to render the user interface from HTML data (Parag. [0103]).
		Fredinburg discloses that the data content is provided in a desired visual arrangement in the MPEG transport stream instructed by respective one of the plurality of sets of HTML code, independent of desired visual arrangements instructed by other ones of said plurality of sets of HTML code (Parag. [0006], Parag. [0037], and Parag. [0054]; (The art .
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Shribman in view Kanojia to incorporate the 
 
Claims 9-11 are taught by Shribman in view of Kanojia and Fredinburg as described for claims 2-4, respectively. 
 
Claims 13 and 14 are taught by Shribman in view of Kanojia and Fredinburg as described for claims 3 and 4, respectively. 

Claim 15. 	Shribman discloses a non-transitory, tangible, computer-readable media having computer-readable instructions stored thereon (Parag. [0263]), the computer-readable instructions being capable of being read by a computer and being capable of instructing the computer to perform the method comprising: 
providing, via a plurality of content sources (i.e., content items), a plurality of respective sets of HTML content data (i.e., HTML files) (Parag. [0031] lines 17-21 and Parag. [0314]; (The art teaches the server is for streaming multiple content items to the client device. The art also teaches that the server provides resources such as HTML files));  
providing, via a HTML code repository, a plurality of sets of HTML code (Parag. [0039] and Parag. [0308]; (The art teaches that rendering of the resources to a user includes executing tags according to a markup language (e.g. HTML), which represent instructions contained in a non-transitory computer-readable medium. The art also teaches that a Markup Language (e.g. HTML) is a set of tags and a set of rules for creating tags that can be embedded in digital text in order to facilitate automated processing, including editing and formatting for display; and instructions are expressed directly by tags; (i.e., by executing the tags)); 
storing, into an outbound IP address inventory system, a plurality of outbound IP addresses (Parag. [0182]; (The art teaches a DHCP server typically used by network elements for requesting Internet Protocol, such as IP address, which is based on client-server model. A DHCP server manages a pool of IP addresses (i.e., IP address inventory system))); 
storing, into a video rendering engine and network elements inventory system, a plurality of HTML content identification data associated with the respective plurality of plurality of respective sets of HTML content data (Parag. [0031] lines 17-21 and Parag. ; 
providing, via a rendering stream controller (i.e., client device), a stream instruction (i.e., using a processor) based on one of the plurality of outbound IP addresses, one of the plurality of HTML content identification data, and one of the plurality of sets of HTML code so as to instruct one of the plurality of video rendering engines to output an MPEG transport stream from content received from a respective one of the plurality of content sources (Parag. [0306] and Parag. [0309]; (The art teaches that a resource identifier is a Uniform Resource Identifier (URI), Uniform Resource Locator (URL), Uniform Resource Number (URN), or an IP address. The art teaches sending a request for the resource to the server (i.e., from the client device) using the resource identifier, and receiving the resource from the server in response to the request. The art teaches rendering of one of resources to a user includes tags according to a markup language, and the embedding of one of the resource identifiers includes forming and embedding a tag that includes respective resource identifier. The art also teaches that the streaming media data is a digital video data that is a format based on MPEG)); 
obtaining, via the one of a plurality of video rendering engines, the one of the plurality of sets of HTML content data (Parag. [0042] and Parag. [0303]; (The art teaches that web browsers (i.e., rendering engine) read HTML files (i.e., HTML content data) and render them into visible or audible web pages. The art also teaches that the web browser comprises a media player, and the resource includes streaming media data that includes digital video data, and the rendering of the resource to the user includes playing the streaming media data by the media player));  
22obtaining, via the one of the plurality of video rendering engines, the one of the plurality of sets of HTML code (Parag. [0042]; (The art teaches that the browsers (i.e., ; 
outputting, via the one of the plurality of video rendering engines, an MPEG transport stream onto the distribution network (Parag. [0303] and Parag. [0309]; (The art teaches that the web browser comprises a media player, and the resource includes streaming media data that includes digital video data, and the rendering of the resource to the user includes playing the streaming media data by the media player. The art also teaches that the streaming media data is a digital video data that is a format based on MPEG)). 
Shribman doesn’t explicitly disclose instruct one of the plurality of video rendering engines to encode at least one said respective set of HTML content data received from a respective one of the plurality of content sources into a MPEG transport stream, and in a desired visual arrangement in the MPEG transport stream instructed by respective one of the plurality of sets of HTML code, independent of desired visual arrangements instructed by other ones of said plurality of sets of HTML code.
		However, Kanojia discloses instruct one of the plurality of video rendering engines to encode at least one said respective set of HTML content data received from a respective one of the plurality of content sources into a MPEG transport stream (Parag. [0006], Parag. [0010], Parag. [0101-0103]; (The art teaches enabling users to control and direct video from the streaming video sources. User interface content displayed on control devices, including the lists of available video, is mirrored to the target devices, such as by converting HTML data to a streaming video format that is then streamed to the target devices. The application server generates HTML webpages that are rendered by browser application program that run on the control device. This HTML data are also transmitted to the target device and rendered by a browser application program that similarly runs on the target device.  The HTML data, which are sent to the control device to be rendered by a browser running on the control device, are also sent to a virtual browser within the system that runs on the application server or streaming server, for example. The virtual browser receives the HTML data from the application server, renders the HTML data and then generates an MPEG 4 encoded video stream. This video stream is sent to the streaming server and then streamed to the target device. In this way, the target device does not need to have a browser that can render HTML data. It only needs to have the ability to render MPEG 4 video, which can be provided by a standard video player running on the television or a .
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Shribman to incorporate the teaching of Kanojia. This would be convenient to allow user interface mirroring even when the target device lacks the ability to render the user interface from HTML data (Parag. [0103]).
		Fredinburg discloses that the data content is provided in a desired visual arrangement in the MPEG transport stream instructed by respective one of the plurality of sets of HTML code, independent of desired visual arrangements instructed by other ones of said plurality of sets of HTML code (Parag. [0006], Parag. [0037], and Parag. [0054]; (The art teaches that the actions of deploying a first arrangement of supplemental content items across one or more ad slots of a webpage, determining one or more interactions in relation to the webpage, processing, with a processor executing code, the one or more interactions to identify a collective distribution of attention across the webpage, generating, based on the collective distribution, one or more additional arrangements of supplemental content items, and deploying at least one of the one or more additional arrangements across the one or more ad slots of the webpage. The art teaches that the content server or a client browser can combine the requested content with one or more of the ads provided by the system 104. The combined content and ads can be sent/rendered to the users 108 that requested the content for presentation in a viewer (e.g., a browser or other content display system).  The content server can transmit information about the ads back to the content server, including information describing how, when, and/or where the ads are to be rendered (e.g., in HTML or JavaScript.TM. A first arrangement of supplemental content items is deployed across one or more ad slots of a webpage (310). It should be understood that, in certain implementations, the referenced ad slots include one or more locations within the webpage that are designated or reserved for the placement of ads. For example, FIG. 4A depicts an exemplary screenshot 400, reflecting an exemplary webpage 402 provided by publisher 106 to user 108.  Webpage 402 includes website content 150 (e.g., HTML code operative to render text, embedded media, hyperlinks, etc. in a web browser) and various ad slots 405 situated in specific locations within the webpage 402.  It can be appreciated that the ad slots .
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Shribman in view Kanojia to incorporate the teaching of Fredinburg. This would be convenient to increase user attention across all areas of a webpage (Parag. [0030]).

Claims 16-18 are taught by Shribman in view of Kanojia and Fredinburg as described for claims 2-4, respectively.
 
Claim 20 is taught by Shribman in view of Kanojia and Fredinburg as described for claim 3. 
 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shribman et al. (Pub. No. US 2016/0337426), hereinafter Shribman, in view of Kanojia et al. (Pub. No. US 2012/0297423), hereinafter Kanojia, in view of Fredinburg et al. (Pub. No. US 2014/0358668), hereinafter Fredinburg, and in view of Zhang et al. (Pub. No. US 2014/0333633), hereinafter Zhang.

Claim 5. 	Shribman in view of Kanojia and Fredinburg discloses the rendering stream distributor controller of claim 4,  
Shribman discloses the client device (i.e., rendering stream controller) for streaming a video on a media player within the web browser (i.e., video rendering engine) (Parag. [0263]; ,
The combination doesn’t explicitly disclose wherein said rendering stream controller further comprises an alarm operable to provide notification of a status of any one of the plurality of video rendering engines. 
However, Zhang wherein said rendering stream controller further comprises an alarm operable to provide notification of a status of any one of the plurality of video rendering engines (Parag. [0028]; (The art teaches that a browser tab provides a release notification once the status of a video, presented on a media player, has been stored (i.e., providing a status of a video presented on a media player, as consistent with the applicant’s definition))). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Zhang. This would be convenient for upgrading processor capability and improve performance (Parag. [0003]).

Claim 12 is taught by Shribman in view of Kanojia, Fredinburg, and Zhang as described for claim 5.

Claim 19 is taught by Shribman in view of Kanojia, Fredinburg, and Zhang as described for claim 5.










Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsukuba (US 2019/0208203) – Related art in the area related to an image processing apparatus and method that make it possible to suppress reduction of the encoding efficiency (Parag. [0550], The MPEG-DASH is a technology by which streaming of a video is performed using the HTTP (HyperText Transfer Protocol), and it is one of characteristics that suitable encoded data from among a plurality of encoded data prepared in advance and having resolutions or the like different from each other is selected and transmitted in a segment unit)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T./Examiner, Art Unit 2442
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442